DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 03/25/2021 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant’s arguments, see the remarks, filed on 03/10/2022, with respect to the rejections of claims 1 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Yamanaka (JP 2017/134196).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ookubo et al. (US Pub. Nº 2016/0325557), in view of Yamanaka (JP 2017/134196).

9.	Regarding independent claim 1: Ookubo et al. disclosed a thermal head ([0025], line 1; also see Fig. 2, reference X1) comprising: 
 	a substrate ([0027], line 2; also see Fig. 2, reference 7); 
 	a heat-generating portion on the substrate ([0033], line 3; also see Fig. 2, reference 9); 
 	an electrode which is located on the substrate and is connected to the heat- generating portion ([0035], line 2; also see Fig. 2, references 17 and 19); and 
 	a protective layer which coats the heat-generating portion and a part of the electrode ([0048], lines 1-3; also see Fig. 2, reference 25).
 	Ookubo et al. are silent about wherein a skewness Rsk of the protective layer is larger than 0.
 	Yamanaka disclosed in an image forming apparatus ([0001], lines 1-2), an imaging roller ([0011], line 2, also see Fig. 1, reference 1), comprising a protective coating layer ([0011], lines 8-9; also see Fig. 1, reference 4), wherein a skewness Rsk of the protective coating layer is larger than 0 ([0015], lines 1-3; for Rsk values between 0 and 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamanaka with those of Ookubo et al. by using a protective coating layer having a skewness Rsk larger than 0 in order to improve the durability of the protective coating layer as disclosed by Yamanaka in paragraphs [0011] and [0015].

10.	Regarding claim 2: The combination of Ookubo et al. and Yamanaka disclosed the thermal head according to claim 1, wherein the skewness Rsk of the protective layer is 0.2 to 1.2 (Yamanaka [0015], lines 1-3).

11.	Regarding claim 6: The combination of Ookubo et al. and Yamanaka disclosed a thermal printer (Ookubo et al. [0084], line 1; also see Fig. 8, reference Z1) comprising: 
 	a thermal head according to claim 1 (See the rejection of claim 1), 
 	a conveyance mechanism conveying a recording medium onto the heat- generating portion (Ookubo et al. [0086], line 1; also see Fig. 8, reference 40), and 
 	a platen roller pressing against the recording medium (Ookubo et al. [0085], line 2; also see Fig. 8, reference 50).

12.	Regarding claim 7: The combination of Ookubo et al. and Yamanaka disclosed the thermal printer according to claim 6, wherein the recording medium is cut paper (Ookubo et al. [0086], lines 1-3).

13.	Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ookubo et al. (US Pub. Nº 2016/0325557), in view of Yamanaka (JP 2017/134196).

14.	Regarding independent claim 4: Ookubo et al. disclosed a thermal head a thermal head ([0025], line 1; also see Fig. 2, reference X1) comprising: 
 	a substrate ([0027], line 2; also see Fig. 2, reference 7); 
 	a heat-generating portion on the substrate ([0033], line 3; also see Fig. 2, reference 9); 
 	an electrode which is located on the substrate and is connected to the heat- generating portion ([0035], line 2; also see Fig. 2, references 17 and 19); and 
 	a protective layer which coats the heat-generating portion and a part of the electrode ([0048], lines 1-3; also see Fig. 2, reference 25).
 	Ookubo et al. are silent about wherein a kurtosis Rku of the protective layer is larger than 3.
 	Yamanaka disclosed in an image forming apparatus ([0001], lines 1-2), an imaging roller ([0011], line 2, also see Fig. 1, reference 1), comprising a protective coating layer ([0011], lines 8-9; also see Fig. 1, reference 4), wherein a kurtosis Rku of the protective layer is larger than 3 ([0008], lines 2-3; for Rku values between 3 and 3.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamanaka with those of Ookubo et al. by using a protective coating layer having a kurtosis Rku larger than 3, in order to improve the durability of the protective coating layer as disclosed by Yamanaka in paragraph [0007].

15.	Regarding claim 5: The combination of Ookubo et al. and Yamanaka disclosed the thermal head according to claim 4, wherein the kurtosis Rku of the protective layer is smaller than 6 (Yamanaka [0008], lines 2-3; for Rku values between 3 and 3.5).

16.	Regarding claim 8: The combination of Ookubo et al. and Yamanaka disclosed a thermal printer (Ookubo et al. [0084], line 1; also see Fig. 8, reference Z1) comprising: 
 	a thermal head according to claim 4 (See the rejection of claim 4), 
 	a conveyance mechanism conveying a recording medium onto the heat- generating portion (Ookubo et al. [0086], line 1; also see Fig. 8, reference 40), and 
 	a platen roller pressing against the recording medium (Ookubo et al. [0085], line 2; also see Fig. 8, reference 50).

17.	Regarding claim 9: The combination of Ookubo et al. and Yamanaka disclosed the thermal head according to claim 4, wherein the kurtosis Rku is of a surface of the protective layer that is opposite to the heat-generating portion and the electrode (Yamanaka [0012], lines 5-7; the Rku is measured on the outer peripheral surface of the protective coating layer).

Allowable Subject Matter
18.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853